Broyles, C. J.
1. The first special ground of the motion for a new trial, complaining of the rejection from the evidence of a certain statement, alleged to have been made by a witness for the State and reduced to writing, raises no question for the consideration of this court, since the ground is not unqualifiedly approved by the trial judge. In a note qualifying his approval of the ground he says: “A paper was offered in evidence, but the court can not certify that it is the one copied herein.”
2. Special grounds 3 and 4 of the motion for a new trial are not unqualifiedly approved by the trial court, and, therefore, can not be considered by this court.
3. None of the other remaining special grounds of the motion show error requiring a new trial.
4. The verdict was authorized by the evidence and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke and Blooclworth, JJ., concur.